Citation Nr: 1229111	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of sexually transmitted disease.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of the lumbosacral spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee retropatellar pain syndrome.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee retropatellar pain syndrome.

5.  Entitlement to an initial compensable rating for seborrheic dermatitis of the mid-chest.

6.  Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005.  He had combat service in Iraq.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case is currently under the jurisdiction of the Seattle, Washington, RO.  The Veteran provided testimony at a videoconference hearing before the undersigned in April 2012; a transcript of the hearing is of record.

At the hearing, the Veteran affirmed that he wanted consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Court of Appeals for Veterans Claims has clarified that a claim for a TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, in Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in an August 2007 rating decision. The Veteran was mailed notification of the denial in August 2007, and he did not appeal.  Given all of the above, and in particular, the Veteran's assertion of entitlement to TDIU based in part on other service-connected disabilities (posttraumatic stress disorder) not currently before the Board, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.  Accordingly, the issue of entitlement to TDIU has been raised by the record, and is referred to the AOJ for appropriate action. 

The issue of entitlement to an initial rating in excess of 20 percent for degenerative changes of the lumbosacral spine is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his videoconference hearing in April 2012, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to an initial disability rating in excess of 30 percent for GERD, and for entitlement to an initial disability rating in excess of 20 percent for left shoulder strain.

2.  There is no competent evidence of record showing that the Veteran currently suffers from any residual of a sexually transmitted disease.

3.  The Veteran's right knee patellofemoral pain syndrome is manifested by complaints of pain, stiffness, weakness and daily locking and giving way sensations with objective evidence of flexion limited to no less than 120 degrees.

4.  There is no objective evidence of right knee weakness or incoordination; or of right knee flexion limited to 45 degrees or extension limited to 10 degrees during the appeal period.  

5.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the right knee.

6.  The Veteran's left knee patellofemoral pain syndrome is manifested by complaints of pain, stiffness, weakness and daily locking and giving way sensations with objective evidence of flexion limited to no less than 120 degrees.

7.  There is no objective evidence of left knee weakness or incoordination; or of left knee flexion limited to 45 degrees or extension limited to 10 degrees during the appeal period.  

8.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the left knee.

9.  The Veteran's service connected seborrheic dermatitis of the chest does not affect at least 5 percent of entire body or exposed areas, require systemic therapy, or result in scarring, disfigurement, or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to an initial disability rating in excess of 30 percent for GERD, and for entitlement to an initial disability rating in excess of 20 percent for left shoulder strain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for entitlement to service connection for residuals of sexually transmitted disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

4.  The criteria for a separate 10 percent rating for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for the assignment of a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

6.  The criteria for a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

7.  The criteria for an initial compensable rating for seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118 Diagnostic Code 7806 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

During the April 2012 videoconference hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to an initial disability rating in excess of 30 percent for GERD, and for entitlement to an initial disability rating in excess of 20 percent for left shoulder strain.  Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issues of entitlement to an initial disability rating in excess of 30 percent for GERD, and for entitlement to an initial disability rating in excess of 20 percent for left shoulder strain, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the service connection claim, the RO provided the appellant notice by letter dated in March 2006.  The Board acknowledges that this letter did not provide notice on what is required to obtain service connection.  However, the December 2006 statement of the case provided the appellant with the relevant regulations for a service connection claim, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claim.  The case was subsequently readjudicated in multiple supplemental statements of the case.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate a service connection claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

With respect to the claims for increased initial ratings, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case, and indeed, the Veteran has not argued VA failed to fulfill its notice obligation. 

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim.  The appellant was notified that his claims for service connection for right and left knee disabilities and seborrheic dermatitis were awarded with an effective date of September 1, 2005, the day after his separation from service, and initial disability ratings were assigned. He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings and he demonstrated his actual knowledge of what was required to substantiate higher ratings in his argument included on his Substantive Appeal. 

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The service treatment records show that in December 1986 the Veteran was seen with a complaint of a lump on the right testicle.  No significant pathology was noted on examination.

In March 1989 the Veteran reported that his wife had had a positive Chlamydia test and he wished to be tested.  Physical examination was normal.  He was started on doxycycline.  In April 1989 he returned to the clinic to get his lab results.  The Veteran reported a small amount of clear discharge from his penis.  Lab testing for Chlamydia was negative.  He was told to keep taking doxycycline.  

In January 1994 the Veteran reported a lump and pain in the left groin area.  Examination showed a one centimeter nodule in the lymph gland area of the left groin.  Adenopathy was diagnosed.  

On a September 1995 report of medical history the Veteran checked "yes" next to whether he had now or had ever had venereal disease.  Examination showed normal genitourinary system examination.  On a January 2005 report of medical history the Veteran stated that he had a case of gonorrhea and Chlamydia in 1986 while stationed in Korea.

VA examination conducted in June 2005 prior to his separation from active duty noted that an episode of gonococcus during service had resolved without sequela.  On VA examination in December 2008, genital examination findings were within normal limits.

At his videoconference hearing in April 2012, the Veteran testified that he had sexually transmitted diseases several times in service but that "I think that I'm cured of it."

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not show that the Veteran currently suffers from residuals of a sexually transmitted disease.  The Veteran has provided no medical evidence of a current disability resulting from a sexually transmitted disease; the VA examinations of record have not found any such disability; and he has testified that he believes he is cured of such disease. 

To the extent that the Veteran believes he may have a lump in the groin area, the Board notes that a symptom without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285. Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, in the absence of evidence of a diagnosed disability that is a residual of a sexually transmitted disease, the preponderance of evidence is against service connection and the claim is denied. 38 U.S.C.A. § 5107(b).  Again, the Board must find that the Veteran's statements are outweighed by the objective medical evidence. 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Left and Right Knees

The Veteran's left and right knee patellofemoral syndrome have been assigned 10 percent initial ratings for each knee under Diagnostic Code 5260.  He contends that higher ratings are warranted for each knee.

On VA examination in June 2005 the Veteran reported continued discomfort of the knees especially after standing and walking for prolonged periods.  He did not require the use of any kind of assistive device.  He noticed occasional swelling of the right knee.  He was able to flex the knees to 140 degrees with some help and to extend to zero degrees without specific bilateral knee pain.  There was no soft tissue swelling, point tenderness, or joint effusion present.  The Veteran was able to do five repetitions achieving the same range of motion without development of pain.  The examiner noted bilateral retropatellar pain syndrome, right greater than left, without significant functional impairment.

On VA examination in December 2010 the Veteran reported weakness, swelling, redness, lack of endurance, tenderness, and pain of the knees.  He denied stiffness, heat, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported flare-ups of pain from walking as often as twice per day and resulting in swelling of the knees.  He reported some problems sleeping at night due to knee pain.  On examination, the Veteran walked with a normal gait and did not require any assistive device for ambulation.  Examination of each knee showed tenderness and crepitus.  There was no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, malalignment, subluxation, or drainage of either knee.  Ranges of motion of each knee were from zero to 120 degrees, without pain.  Repetitive motion was possible and there was no additional limitation of motion of either knee with repetition.  Tests of ligament stability were normal in both knees and there was no subluxation of either knee.  X-rays of both knees were within normal limits.

At his videoconference hearing the Veteran reported that his right knee was worse than his left.  He reported that the right knee was weak and swells.  He sometimes used a brace on the right knee as well as ice.  He reported that the left knee gives out a little bit when walking.  The Veteran reported slight instability in both knees.  He described problems walking up the stairs in his house.

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5257, a 10 percent rating is assigned when there is slight disability from recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned when there is moderate disability and a 30 percent rating assigned when there is severe disability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Initially, the Board notes that other diagnostic codes for knee disabilities provide for ratings greater than 10 percent.  However, there is no evidence of right or left knee ankylosis (Code 5256), dislocated semilunar cartilage (Code 5258), or of malunion of the tibia and fibula (Code 5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 10 percent under the applicable criteria.  38 C.F.R. § 4.7.  Initially, the evidence of record shows flexion of each knee was measured to 140 degrees on the June 2005 VA examination and to 120 degrees on the December 2010 VA examination.  Likewise, extension in both knees was measured to zero degrees during both VA examinations.  There was no evidence of any instability during any of the examinations.  There was evidence of tenderness to both knees and crepitus with range of motion testing.  Neither of the examiners found objective evidence of any additional functional impairment due to pain, weakness, fatigue, or lack of endurance.  Thus, the preponderance of the evidence reveals that limitation of motion of both the right and left knees does not warrant a 20 percent disability rating under Codes 5260 or 5261.  As the objective evidence of record fails to show limitation of flexion or extension to warrant a higher disability rating under the rating criteria, the Board finds no basis for establishing a disability rating in excess of 10 percent on the basis of functional loss for either knee.  Accordingly, as the preponderance of the evidence of record is against the claims for increased disability ratings for right and left knee patellofemoral pain syndrome, the appeals must be denied.  38 U.S.C.A. § 5107(b)

The Board has considered whether the Veteran's right and left knee disabilities manifest lateral instability or subluxation, so as to warrant separate compensable ratings under Diagnostic Code 5257.  The Veteran has complained of "locking" and "giving way" sensations or instability in his knees, as well as complained of pain and weakness.  The Board finds that he is competent to report his symptoms and his statements and testimony are found to be credible and probative.  Despite there being no objective evidence of right or left knee instability or laxity, the Veteran has reported using knee braces and he testified to experiencing slight instability of both knees.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent ratings, and no more, for slight right and left knee instability is warranted.  The preponderance of the evidence is against a finding of moderate right knee instability.  In this respect, as noted above, there are no objective clinical findings showing instability.  The Board places significant weight on the VA examiners' findings as they performed specific clinical tests designed to test instability in the knee joints and their findings are support by the record.  As a greater level of instability is not shown by the probative clinical evidence, the Board finds that a higher rating for a greater level of instability is not warranted.

Seborrheic Dermatitis

The service-connected dermatitis disability has been rated zero percent, under DC 7806, throughout the period on appeal.  See 38 C.F.R. § 4.118, DC 7806 (2011).  The Veteran contends that a higher disability rating is warranted. 

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  DC 7806 provides a 30 percent rating for dermatitis or eczema that affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the previous 12 month period.  38 C.F.R. § 4.118, DC 7806 (2011).  

The schedular criteria by which skin disabilities are rated were recently revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars. 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in April 2005.

On VA examination in June 2005, the examiner noted a greasy, nonscaling, slightly erythematous, well-demarcated four to six centimeter region of the mid-chest.  The Veteran used topical steroids once per day on this area and reported no other specific treatment and no other areas affected.

An April 2007 treatment record noted the Veteran's report of a persistent, sometimes, itchy, rash on the chest.  Examination showed dry skin localized on the chest only.  This was treated with topical cream.

On VA examination in July 2009 the Veteran reported a slimy rash on the chest.  He denied exudation, ulcer formation, itching, shedding, or crusting, and had not used any treatment over the past twelve months.  Examination showed seborrheic dermatitis of the chest with exfoliation and abnormal texture of less than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  Zero percent of exposed areas and less than one percent of the total body were involved.   

On VA examination in February 2011, the Veteran reported itching of the mid-chest area.  He denied exudation, ulcer formation, shedding, and crusting.  He had not undergone any treatments in the past 12 months.  Examination showed dermatitis with redness and itching rash.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  Zero percent of exposed areas and less than one percent of the total body were involved.   

At his videoconference hearing, the Veteran reported that he tried to keep the chest area dry and washed it with soap and water.  He described the area in question as the size of a silver dollar in the mid chest region.  He stated that the area would be slimy when wet, and that it would sometimes crust up and scab.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's seborrheic dermatitis is appropriately evaluated as noncompensable.  In this regard, findings from the VA examinations of record show that the Veteran's dermatitis affects less than five percent of exposed areas, and less than five percent of his total body area.  Moreover, during this appeal period, there is no evidence of more than topical treatment for the dermatitis, and the Veteran denied the same.  As the criteria for a compensable rating under DC 7806 are not met; a compensable rating is not warranted at any time during the appeals period.  The Board has considered whether other diagnostic codes are applicable, however the evidence clearly shows that the Veteran's predominant disability is dermatitis, which is specifically contemplated in DC 7806.  In any event, the Veteran's dermatitis, which is currently located only on his chest, is not considered in any way disfiguring, or the equivalent of a painful or unstable scar, thus Diagnostic Codes 7801 and 7804 do not provide for a higher rating.

The Board has considered whether the appellant is entitled to an extraschedular evaluation.  38 C.F.R. § 3.321.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Here, the Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's knee and dermatitis disabilities.  Here, the service-connected dermatitis disability involves significantly less than 5 percent of the Veteran's entire body and less than 5 percent of exposed areas affected, and required no more than topical treatment during the appeal period in question.  The knee disabilities are manifested by some limitation of motion and slight instability.  These manifestations are specifically contemplated in the pertinent rating criteria and are therefore adequate to evaluate the Veteran's disabilities.  Accordingly, referral for consideration of extraschedular rating is not warranted.



ORDER

The claims of entitlement to an initial disability rating in excess of 30 percent for GERD, and for entitlement to an initial disability rating in excess of 20 percent for left shoulder strain, are dismissed.

Service connection for residuals of sexually transmitted disease is denied.

An initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating, and no more, is assigned for right knee instability.

An initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating, and no more, is assigned for left knee instability.

An initial compensable rating for seborrheic dermatitis is denied.


REMAND

The Veteran provided credible testimony during his videoconference hearing that the symptoms of his service connected low back disability have worsened since his most recent VA examination in February 2011.  He specifically reported radiating pain down both legs.  In light of the evidence suggesting a worsening condition, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to his low back disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner should discuss the Veteran's account of symptomatology as well as the relevant medical evidence of record.  

The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and, in relation to normal range of motion, should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right-or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, to include a description of any symptomatology. 

All findings and conclusions should be set forth in a legible report.  

2.  The RO should readjudicate the present appeal and, if the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


